Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mary Anne Armstrong on January 14, 2021.

The application has been amended as follows: 

In the claims:

a.	In claim 1, line 10, replace "wherein the metal body is a Ti-W-Si layer or a W-	Si/Ti-W-Si layer." with --wherein the metal body is formed by titanium-tungsten-	silicide (Ti--W-Si) and tungsten silicide (W-Si) stacked together.-- 
b.	Cancel claims 5-12 and 20-33.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the closest prior art references are Meulenberg Jr. (US 2003/0034065), Matsumoto (US 2013/0213460), and Zalyubovskiy et al. (US 2008/0238289).  While Meulenberg Jr. does disclose a tantalum layer ([0070]), Meulenberg Jr. does not disclose the metal body is formed by titanium-tungsten-silicide (Ti--W-Si) and tungsten silicide (W-Si) stacked together.  Zalyubovskiy does disclose an emitter for use in photovoltaic devices ([0057]) comprising metal silicides wherein each metal is selected from the group consisting of tungsten or tungsten alloys, hafnium or hafnium alloys, niobium or niobium alloys, tantalum or tantalum alloys, titanium or titanium alloys, zirconium or zirconium alloys, and combinations of two or more thereof (abstract); Zalyubovskiy does not disclose wherein the metal body is formed by titanium-tungsten-silicide (Ti--W-Si) and tungsten silicide (W-Si) stacked together.  Therefore, the prior art does not disclose, alone or in combination, the metal body is formed by titanium-tungsten-silicide (Ti--W-Si) and tungsten silicide (W-Si) stacked together, in conjunction with the other limitations required in claim 1.  Dependent claims 2-4 and 14-19 are allowed due to their respective dependence on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188.  The examiner can normally be reached on Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAMIR AYAD/Primary Examiner, Art Unit 1726